Judgment reversed. Grounds stated in journal entry.
It is ordered and adjudged by this court that the judgment of the said circuit court be, and the same hereby is, reversed for error of the court in the admission in evidence of extracts from the testimony of defendant in error given in a proceeding in the probate court to establish a claim of defendant in error, who was the administrator of Louisa Oelschlager, against said estate, as appears on page 30 of the bill of exceptions, and for *312error of the court in overruling the motion of plaintiff to strike out such evidence as appears on page 31 of the bill of exceptions.
Davis, C. J., Spear, Shauck, Johnson and Donahue, JJ., concur.